                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                           )
  UNITED STATES OF AMERICA,                )
                                           )
               Plaintiff,
                                           )    No. 13 CR 771-3
                                           )
          v.                               )    Judge Virginia M. Kendall
                                           )
  CARL P. PALLADINETTI,                    )
               Defendant.                  )
                                           )

                                      ORDER

       In March 2016, the Court presided over Carl Palladinetti’s nonjury trial for
bank fraud. (Dkt. 171). The government rested after its case-in-chief, and Palladi-
netti moved for a judgment of acquittal under Federal Rule of Criminal Procedure 29.
(Dkt. 177, Trial Tr. at 51:18–58:13.) The Court orally denied the motion on the record
because it found that the government proved beyond a reasonable doubt that Wash-
ington Mutual Bank was federally insured at the time of the offense. Id. at 58:14–
61:7. Palladinetti then put on a defense case regarding the insurance element. After
he rested, the Court heard closing arguments. Because the parties had already stip-
ulated to the other elements of the charge (Dkt. 172), the Court found Palladinetti
guilty of bank fraud in violation of 18 U.S.C. § 1344 (Dkt. 171).

       At that point, Palladinetti moved for an extension of time to file posttrial mo-
tions. (Dkt. 177 at 70:4–14.) The Court granted his motion, ordering him to file his
motion by April 15. Id. at 70:15–20. After trial counsel for Palladinetti withdrew,
and new counsel appeared on March 8, the Court reset the posttrial motion deadline
for April 22. (Dkt. 174.) On April 22, Palladinetti timely moved for a new trial under
Federal Rule of Criminal Procedure 33(a), claiming he received ineffective assistance
of counsel at trial. (Dkt. 181.) The government responded and then the Court held
an evidentiary hearing on the motion. (Dkt. 188, 210, 212.) The Court subsequently
ordered supplemental briefing on the motion for new trial. (Dkt. 212.) After two
extensions, the parties filed their papers on September 12. (Dkt. 231–32.)

        In August 2017, the Court denied Palladinetti’s motion for a new trial. (Dkt.
260.) Nearly two years later, in May 2019 (that is over three years from the original
filing of the posttrial motion), Palladinetti moved the Court to reconsider its finding
of guilt on Count 1. (Dkt. 323.) In his motion, Palladinetti contends that the

                                      Page 1 of 3
government failed to prove the essential jurisdictional element of the crime—the fi-
nancial institution’s federally-insured status. He reasons that the government nei-
ther proved the identity of the lender in the underlying mortgage transaction nor the
insurance status of the lender.

       The government responded arguing that Palladinetti’s motion is untimely and
inappropriate under Rule 29. (Dkt. 327.) Palladinetti replied asserting that he
promptly moved to reconsider under either the common law or Federal Rule of Crim-
inal Procedure 12(b)(2). (Dkt. 330.) Under the common law, Palladinetti essentially
agreed with the government that Rule 29 does not apply to a nonjury trial and in-
sisted that that meant the Court could reconsider the sufficiency of the evidence at
any time prior to entry of judgment. Under Rule 12, Palladinetti maintains that he
can raise want of jurisdiction ay any time while the case is pending.

       First, that the federally chartered or insured status of the institution is a “ju-
risdictional prerequisite” does not mean that a court lacks subject-matter jurisdiction
over a criminal case where that element is lacking. See United States v. Myles, 636
F. App’x 145, 147 (4th Cir. 2016) (quoting United States v. Ratigan, 351 F.3d 957, 964
(9th Cir. 2003)). The reason being “[t]hat [that] jurisdictional prerequisite ‘is meas-
ured as a challenge to the sufficiency of the evidence.’” United States v. Locklear, 97
F.3d 196, 199 (7th Cir. 1996) (collecting cases). A deficiency in the government’s ev-
idence of a bank’s federally-insured status is a merits issue. See id.; Myles, 636 F.
App’x at 147 (quoting Ratigan, 351 F.3d at 963); United States v. Crawford, 714 F.
App’x 27, 31 (2d Cir. 2017), cert. denied, 138 S. Ct. 1275 (2018) (internal citations
omitted). Even assuming the government failed to prove the insurance element be-
yond a reasonable doubt, the Court did not lack jurisdiction over the case. Therefore,
Palladinetti’s Rule 12 motion is procedurally improper.

       Second, the parties are correct that “‘Rule 29 has no real application when a
case is tried by the court since the plea of not guilty asks the court for a judgment of
acquittal.’” United States v. Grace, 367 F.3d 29, 34 (1st Cir. 2004) (quoting Moore’s
Federal Practice § 629.02[3] (3d ed. 2002) and explaining that the plea of not guilty is
the “functional equivalent” of a Rule 29 motion in a nonjury trial). That makes addi-
tional sense after considering that “Rule 29 protects a defendant ‘against an improper
or irrational verdict of the jury,’” not the judge. Id. (first quoting Moore’s Federal
Practice § 629.02[4] (3d ed. 2002); then citing 2A Charles Allen Wright, Arthur R.
Miller & Edward H. Cooper, Federal Practice & Procedure § 461 (2000)). Accordingly,
Rule 29 does not apply to this nonjury trial. See United States v. Hogan, 89 F.3d 403,
404 (7th Cir. 1996); see also United States v. Angulo-Hernandez, 175 F. App’x 79, 81
(7th Cir. 2006).

      Third, Palladinetti is right that the Seventh Circuit has “recognized that as a
matter of general practice a motion to reconsider in a criminal prosecution is proper
and may be entertained if it is filed in time.” United States v. Beard, 745 F.3d 288,

                                       Page 2 of 3
291 (7th Cir. 2014) (citing United States v. Rollins, 607 F.3d 500, 504 (7th Cir. 2010));
see generally United States v. Healy, 376 U.S. 75 (1964). The government was wrong
to not respond to this theory. No matter; both parties missed the second rule state-
ment that directly followed the first in Beard: “The applicable time is the same 14–
day period that applies to other motions that suspend the time for taking an appeal
under Fed. R. App. P. 4(b).” 745 F.3d at 291 (citing United States v. Redd, 630 F.3d
649, 650 (7th Cir. 2011)); see United States v. Simmons, 683 F. App’x 522, 523–24 (7th
Cir. 2017), reh’g denied (May 9, 2017), cert. denied, 138 S. Ct. 273 (2017) (applying
the 14-day rule to a motion to reconsider); United States v. Townsend, 762 F.3d 641,
645 (7th Cir. 2014) (same); United States v. Morales, 527 F. App’x 542, 543 (7th Cir.
2013) (same).

       Here, Palladinetti moved to reconsider more than three years outside the judi-
cially-extended period for the filing of posttrial motions. (Dkt. 174, 181, 323.) His
motion, thus, is untimely. See United States v. Gupta, 363 F.3d 1169, 1176 (11th Cir.
2004) (holding that motions to reconsider filed outside an extended post-verdict pe-
riod are impermissible under a previous version of the Rules); United States v.
Brewer, 60 F.3d 1142, 1144 (5th Cir. 1995) (concluding that Rule 45 governs the time-
liness of a motion to reconsider in a criminal case); see, e.g., United States v. Patterson,
No. 04 CR 705-1, 2007 WL 1438658, at *12 (N.D. Ill. May 15, 2007), aff’d, 397 F. App’x
209 (7th Cir. 2010) (expressing skepticism that “any motion for reconsideration of the
denial of a Rule 29 or 33 motion, filed eleven months after that denial, can be consid-
ered timely” because it runs contrary to the policies reflected in those Rules). Conse-
quently, the Court denies Palladinetti’s tardy motion to reconsider (Dkt. 323). Alt-
hough it is too late in the day to challenge the sufficiency of the evidence in this Court,
Palladinetti may do so in the Court of Appeals.




                                          ____________________________________
                                          Virginia M. Kendall
                                          United States District Judge
Date: August 23, 2019




                                        Page 3 of 3
